                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

David H. DeMathews,

       Movant,                                Civ. Case No. 18-CV'439

       V.                                     Crim. Case No. 2:15-cr-52

United States of America,                     Judge Michael H. Watson

       Respondent.                            Magistrate Judge Michael R. Merz

                              OPINION AND ORDER

       On April 15,2019, the Magistrate Judge issued a Report and

Recommendation ("R&R") recommending that Movant's motion to vacate his

sentence under 28 U.S.C. § 2255 be denied. EOF No. 80. Movant objects to the

R&R. EOF No. 86. Pursuant to 28 U.S;C. § 636(b), the Court has conducted a

de novo review. For the following reasons, Movant's objections are

OVERRULED. The R&R is ADOPTED and AFFIRMED. The motion to vacate is

DENIED. The Court DISMISSES this action; DECLINES to issue a certificate of

appealability ("CCA"); and CERTIFIES that any appeal would be objectively

frivolous.

       Pursuant to a negotiated plea agreement, Movant was convicted of one

count of wire fraud, in violation of 18 U.S.C. § 1343, and engaging in monetary

transactions in property derived from specified unlawful activity, in violation of 18

U.S.C. § 1957. ECF Nos. 44, 56. On February 16,2017, the Sixth Circuit Court

of Appeals dismissed Movant's appeal. ECF No. 68. Movant subsequently filed
the instant motion to vacate alleging that he received Ineffective assistance of

counsel during plea negotiations. ECF No. 71. Specifically, Movant alleges that

his counsel erroneously told him that If he pleaded guilty, Respondent promised

to recommend a five-year sentence. Id. Movant pleaded guilty, but Respondent

made no such recommendation. Indeed, Respondent asked the Court to Impose

a sentence that was above the guideline range or to Impose consecutive

sentences for both convictions.

      The Magistrate Judge correctly determined that the record conclusively

demonstrates that Movant's claim Is without merit. ECF No. 80. The Magistrate

Judge explained that Movant failed to describe exactly what his former counsel

allegedly said to him about Respondent's purported promise or when counsel

allegedly conveyed such Information to Movant. The Magistrate Judge also

explained that the plea agreement does not contain a promise from Respondent

to make a five-year sentence recommendation and that It explicitly denies the

existence of any promises aside from the ones contained In the agreement.

Further, the Magistrate Judge noted that Movant agreed at his plea hearing that

there were no promises except the ones contained In the plea agreement and

that he has offered no reasons why the Court should discredit those In-court

statements that he made under oath. The Magistrate Judge also found that

Movant delayed alleging that Respondent had promised to recommend a five-

year sentence despite having earlier opportunities to do so. Respondent


Case Nos. 2:15-cr-52:2:18-cv-439                                         Page 2 of 8
recommended an upward departure from the applicable guideline sentence

range two weeks prior to the sentencing hearing and made that same

recommendation again at the sentencing hearing. Movant did not protest that

recommendation before or during the hearing. Nor did Movant allege that

Respondent made or broke a promise to make a five-year sentence

recommendation during his appeal.

      Movant does not explicitly object to the Magistrate Judge's conclusion or

analysis. Instead, he asserts that that Court should appoint him counsel for

purposes of his motion to vacate because "everyone in a court of law, is entitled

to counsel" and because he is indigent. EOF No. 86, at PAGEID ## 460-61.

This objection is without merit. The Sixth Amendment does not require

appointment of counsel for coiiaterai attacks on convictions. Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987) ("We have never held that prisoners have a

constitutional right to counsel when mounting coiiaterai attacks upon their

convictions      Our cases establish that the right to appointed counsel extends

to the first appeal of right, and no further"); Foster v. United States, 345 F.2d 675,

676 (6th Cir. 1965) (holding that the Sixth Amendment right to counsel does not

apply to collateral attacks). Instead, in non-capital cases like this one, counsel

must be appointed to represent indigent movants only if a district court orders an

evidentiary hearing or determines that counsel is necessary for effective

discovery. Rules 6(a) and 8(c) of the Rules Governing Section 2255


Case Nos. 2:15-cr-52; 2:18-cv-439                                          Page 3 of 8
Proceedings in the United States District Courts ("the Habeas Ruies"). For aii

other motions to vacate fiied in non-capital cases, the decision to appoint counsel

lies within the discretion of the district court and is only appropriate when "the

Interests of justice" or "due process so require[s]." 18 U.S.C. § 3006A(a)(2)(B);

see also 28 U.S.C. § 2255(g} (recognizing that court may appoint counsel, as

provided in § 3006A, "in all proceedings brought under this section"). When

evaluating whether the interests of justice require a court to appoint counsel,

courts consider "the viability or frivolity of the indigent's claims, the nature and

complexity of the case, and the indigent's ability to present the case." Stephens

V. United States, No. 1:16-cv-832, 2018 WL 1522080, at *3 (S.D. Ohio March 28,

2018) (quoting Sellers v. United States, 316 F. Supp. 2d 516, 522 (E.D. Mich.

2004)).

      Here, the Magistrate Judge denied Movant's motion for an evidentiary

hearing. ECF Nos. 78, 80. The Court will not disturb that decision because

Movant's allegations are contradicted by the record, and, thus, no hearing is

necessary. Huff v. United States, 734 F.3d 600, 607 (6th Cir. 2013)

(quoting Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 2008) (intemal

quotation marks omitted)) ("[Wjhere the petitioner's allegations cannot be

accepted as true because they are contradicted by the record, inherently

incredible, or conclusions rather than statements of facts, no hearing is

necessary.") In the absence of a hearing, Movant has no right to appointed


Case Nos. 2:15-cr-52:2:18-CV-439                                            Page 4 of 8
counsel In this case. In addition, the Court does not find that the interests of

justice require the Court to discretionarily appoint counsel— the Court is not

persuaded that this case is legally or factually complex or that Movant cannot

present his ineffective assistance claim, which is based upon information

purportedly within his knowledge (I.e., what his former counsel allegedly told

him). Accordingly, this objection Is overruled.

      Movant also alleges for the first time In his objections that counsel

performed Ineffectively at sentencing. Specifically, he asserts that the

Presentence Investigation Report ("PSIR") prepared by United States Probation

did not discuss consecutive sentences and that his counsel "never discussed

consecutive sentencing" with him. ECF No. 86, at PAGEID # 460.^ The Court

concludes that Movant cannot amend his motion and raise this new claim in this

manner. Absent compelling reasons, claims raised for the first time in objections

to a magistrate judge's report and recommendation are waived. See Murr v.

United States, 200 F.3d 695, 902 n. 1- (6th Cir. 2000).

      No compelling reasons warrant amendment because the new ground is

barred by the statute of limitations. Movant was sentenced on July 27, 2016.

ECF Nos. 54, 56. The Sixth Circuit dismissed Movant's appeal on February 16,


^The Court notes that at the plea hearing, Movant stated that he understood that
the Court could sentence him to consecutive sentences, and that if the Court
opted to do so, Movant could serve a sentence of 30 years. ECF No. 63, at
PAGEID ## 255-56. Thus, the Court does not find credible Movant's claim that
he was unaware that he could be subject to consecutive sentences.
Case Nos. 2:15-cr-52:2:18-CV-439                                           Page 5 of 8
2017. ECF No. 68. Although Movant did not seek a writ of certiorarl from the

United States Supreme Court, he had 90 days, or until May 17, 2017, to do so.

See Clay v. United States, 537 U.S. 522, 525, 532 (2003); 28 U.S.C. § 2101(c).

The one-year statute of limitations to file a motion to vacate began running the

next day. May 18, 2017, and it expired one year later, on May 18, 2018. See 28

U.S.C. § 2255(f)(1). The new ground was raised, however, in the objections,

which are dated June 24, 2019. ECF No. 86, at PAGEID # 459. Therefore, the

claim is untimely. Moreover, the untimely ground—that counsel failed to discuss

with him consecutive sentencing—is based on facts that differ in both time and

type from the allegations in the original motion—^that counsel erroneously told

him that Respondent promised to recommend a five-year sentence if he pleaded

guilty. Because the untimely ground does not relate back to the claim in the

original motion to vacate, amendment would be futile. See Dado v. United

States, No. 17-2013, 2018 WL 1100279, at * 3 (6th Cir. Feb. 15, 2018) (citing

Mayie v. Felix, 545 U.S. 644, 650 (2005) (finding that district court did not err in

denying attempt to amend a motion to vacate; an amended petition does not

escape the one-year statute of limitations if it asserts new grounds for relief that

rely on alleged facts that differ in both time and type from those alleged in the

original pleading)); United States v, Clark, 637 Fed. App'x. 206,209 (6th Cir.

2016) (explaining that "[a] party cannot amend a § 2255 petition to add a

completely new claim after the statute of limitations has expired") (internal


Case Nos. 2:15-cr-52; 2:18-cv-439                                          Page 6 of 8
citations omitted); Howard v. United States, 533 F.3d 472, 475-76 {6th Cir.

2008). Moreover, Movant does not allege, and the record does not reflect, any

basis for tolling the statute of limitations.

       Movant also objects to the Magistrate Judge's recommendation that the

motion to vacate be dismissed with prejudice. In support of that objection, he

cites the Order for Answer issued by Magistrate Judge Jolson before this case

was transferred to Magistrate Judge Merz in order to balance workloads across

the district. EOF No. 86. at PAGEID # 461 (citing EOF No. 73); see also EOF

No. 79. This objection is without merit. Rule 4(b) of the Habeas Rules requires a

district court to examine a motion to vacate and summarily dismiss it if it plainly

appears deficient and to order that other action be taken if it is not summarily

dismissed. Although a district court must consider issues related to the court's

jurisdiction during that examination, such as whether a motion Is successive or if

a movant can satisfy the custody requirement, a district court is not required to

analyze all potential affirmative defenses as ifthey were jurisdictional bars. Brian

R. Means, Postconvictlon Remedies § 15:2 (2019). Moreover, a district court

may summarily dismiss a motion if it asserts allegations that are "vague and

conclusory," "palpably false," or "patently frivolous or false." Blackledge v.

Allison, 43^ U.S. 63, 75-76 (1977). But It is not required to do so. In any event,

a motion that survives that examination is not subsequently Immunized from

being dismissed with prejudice. This objection is also overruled.


Case Nos. 2:15-cr-52; 2:18-cv-439                                         Page 7 of 8
      Last, Movant objects to the Magistrate Judge's recommendation that the

Court decline to issue a COA. EOF No. 86, at PAGEID # 462. Movant

specifically contends that the Magistrate Judge used the wrong standard when

making that COA recommendation. Movant is incorrect. When a claim has been

denied on the merits, a COA may issue only if the movant "has made a

substantial showing of the denial of a constitutional right." 28 U.S.C.

§ 2253(c)(2). To make a substantial showing of the denial of a constitutional

right, a movant must show "that reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were 'adequate to deserve encouragement

to proceed further.'" Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

Barefoot v. Estelle, 463 U.S. 880, 893, n. 4 (1983)). The Magistrate Judge

concluded that reasonable jurists would not disagree that the record conclusively

establishes that Movant's ineffective assistance of counsel claim is without merit.

The Court agrees.

      For these reasons, the R&R, ECF No. 80, is ADOPTED and AFFIRMED.

The Clerk is DIRECTED to enter final judgment.

      IT IS SO ORDERED.



                                             MrCHAEL H. WATSON, JUDGE
                                             UNITED STATES DISTRICT COURT




Case Nos. 2:15-cr-52:2:18-CV-439                                          Page 8 of 8
